                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

ROY YIUN                            CASE NO.
                                    2:19−cv−02029−DSF−MAA
            Plaintiff(s),
     v.                              Order to Show Cause re
BRENTWOOD CAFE INC., et al.          Dismissal for Lack of
                                     Prosecution
           Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before November 4, 2019. Failure to file a
  default judgment motion by that date may result in sanctions, including
  dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: October 4, 2019                    /s/ Dale S. Fischer
                                        Dale S. Fischer
                                        United States District Judge
